UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1937


DR. GREG BATTERSBY,

                Plaintiff - Appellant,

          v.

DR. JOSEPH CAREW, in his individual and official capacities;
DR. RICHARD HEAVNER, in his individual and official
capacities; DR. BRIAN HUGHES, in his individual and official
capacities; DR. JEANNE MCDANIEL-GREEN, in her individual and
official capacities; DR. JOHN MCGINNIS, in his individual
and official capacities; DR. DAVID MRUZ, in his individual
and official capacities; DR. RALPH ROLES, in his individual
and   official  capacities;   DR.  HARVEY   GARCIA,  in  his
individual and official capacities; E. J. MERCER, in his
individual and official capacities; JOHN DOES 1-10,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:14-cv-00761-HMH)


Submitted:   February 24, 2015                Decided:   May 5, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Fein, BRUCE FEIN & ASSOCIATES, INC., Washington, D.C.;
Donald L. Smith, Anderson, South Carolina, for Appellant.
Eugene H. Matthews, RICHARDSON PLOWDEN & ROBINSON, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Dr.    Greg    Battersby     appeals      the    district    court’s   order

denying      relief   on   his    42    U.S.C.   § 1983    (2012)    complaint     by

granting summary judgment for Defendants.                  We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                   Battersby v. Carew,

No. 8:14-cv-00761-HMH (D.S.C. Aug. 28, 2014).                    We dispense with

oral    argument      because     the    facts    and    legal   contentions      are

adequately     presented     in    the    materials     before     this   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           3